DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22, 33 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0022978 (hereafter D1).
Regarding claim 22, D1, as shown in figures 12-18 and 29, discloses a printed circuit board structure (fig. 18) at least comprising a first printed circuit board (1200/2902) and a second printed circuit board (1500/2901); wherein the printed circuit board structure further comprises: a metal plate (considering a bridge member 1301-1304/2903 which are made of metal, par. 50; see fig. 13) configured between the first printed circuit board and the second printed circuit board by soldering (see par.90).
claim 33, D1 discloses a method for forming a printed circuit board structure (fig.18); wherein the method comprises: applying solder paste on a first printed circuit board (1200), a metal plate (500/1301-1304) and a second printed circuit board (1500); and soldering the first printed circuit board, the metal plate and the second printed circuit board; wherein the metal plate is configured between the first printed circuit board and the second printed circuit board.
Regarding claim 39, as already discussed in claim 22 above, D1 discloses every limitation recited in claim 39.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 25, 29-33 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,472,197 (hereafter D2).
claim 22, D2, as shown in figure 1, discloses a printed circuit board structure 10A) at least comprising a first printed circuit board (30A) and a second printed circuit board (40A); wherein the printed circuit board structure further comprises: a metal plate (20A; par.28) configured between the first printed circuit board and the second printed circuit board.
D2 is silent about the metal plate configured between the first printed circuit board and the second printed circuit board by soldering.  However, metal plate connected to a circuit board using solder is old and well known in the art. Therefore, the Examiner takes Official Notice that such connection is well known in art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the metal plate configured between the first printed circuit board and the second printed circuit board by soldering, since this feature is well known in the printed circuit board art.
Regarding claim 25, D2 discloses the printed circuit board structure according to claim 22, wherein the metal plate is used to perform thermal dissipation.
D2 does not discloses the first printed circuit board is a radio printed circuit board and the second printed circuit board is an antenna printed circuit board; the metal plate is a copper plate.
Regarding the printed circuit boards, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the first printed circuit board is a radio printed circuit board and the second printed circuit board is an antenna printed circuit board in order to apply the teachings of D2 in wireless communication applications, and since it has been held that a recitation 
	Regarding claim 29, D2 discloses the printed circuit board structure according to claim 22, wherein the first printed circuit board and the second printed circuit board are connected by least one raised soldering pad.
	However, printed circuit boards are directly connected by a raised solder pad or solder ball is old and well known in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the first printed circuit board and the second printed circuit board are connected by least one raised soldering pad, since such connection is well known in the printed circuit board art.
	Regarding claim 30, D2 discloses the printed circuit board structure according to claim 22, except wherein a thickness of the metal plate is equal to or greater than 0.2 mm.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have a thickness of the metal plate is equal to or greater than 0.2 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; and a rigid interconnecting printed board is old and well known in the art.
claim 31, D2 discloses the printed circuit board structure according to claim 22, wherein a size of the metal plate is greater than the size of the first printed circuit board or the second printed circuit board.
	Regarding claim 32, D2 discloses the printed circuit board structure according to claim 31, wherein the metal plate comprises a wing structure which is beyond a lateral side of the first printed circuit board or the second printed circuit board.
Regarding claim 33, the limitations of the claimed method steps would have been necessitated by the product structure discussed in claim 22 above.
Regarding claim 36, the limitations of the claimed method steps would have been necessitated by the product structure discussed in claim 29 above.
	Regarding claim 37, the limitations have been discussed in claim 25 above.
	Regarding claim 38, D2 does not disclose a thickness of the metal plate is equal to or greater than 0.2 mm; and/or a size of the metal plate is equal to or greater than the size of the first printed circuit board or the second printed circuit board.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have a thickness of the metal plate is equal to or greater than 0.2 mm; and/or a size of the metal plate is equal to or greater than the size of the first printed circuit board or the second printed circuit board, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; and a rigid interconnecting printed board is old and well known in the art.
claim 39, all of the limitations recited in claim 39 have been address in claim 22 above.

Claims (23, 26-28) and (34-35) are rejected under 35 U.S.C. 103 as being unpatentable over D2 as applied to claim 2 and 33 respectively above, and further in view of US 6,410,857 (hereafter D3).
Regarding claim 23, D2 discloses the printed circuit board structure according to claim 22, except wherein the printed circuit board structure further comprises: an interconnect printed circuit board configured in the metal plate and to realize a signal connection between the first printed circuit board and the second printed circuit board.
	D3, figure 1, discloses an interconnect printed circuit board (40) configured in a metal plate (26) and to realize a signal connection between a first printed circuit board (12) and the second printed circuit board (14).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the printed circuit board structure further comprises: an interconnect printed circuit board configured in the metal plate and to realize a signal connection between the first printed circuit board and the second printed circuit board in order to simplify the actual connection of the signal lines between the two printed wiring boards (suggested by D3).
Regarding claim 26, D2 in view of D3 discloses a through hole is formed in the middle of the metal plate and the interconnect printed circuit board is located in the through hole.
claim 27, D2 in view of D3 discloses the printed circuit board structure according to claim 23, wherein a first surface of the interconnect printed circuit board is connected to the first printed circuit board via a plurality of third raised soldering pads; and a second surface of the interconnect printed circuit board is connected to the second printed circuit board via a plurality of fourth raised soldering pads (note: D3 discloses the interconnecting board has one surface connected to PCB 12 and another surface connected with board 14.  The connections have raised solder pads 44).
	Regarding claim 28, D2 in view of D3 discloses the he printed circuit board structure according to claim 23, except wherein a thickness of the interconnect printed circuit board is equal to or similar to the thickness of the metal plate.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to replace the interconnect printed circuit board (flexible) of D3 by another interconnect printed circuit board (rigid) having a thickness equal to or similar to the thickness of the metal plate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; and a rigid interconnecting printed board is old and well known in the art.
Regarding claims 34, the limitations of the claimed method steps would have been necessitated by the product structure discussed in claim 23 above.
	Regarding claim 35, the limitations of the claimed method steps would have been necessitated by the product structure discussed in claim 23 above and the method further comprises placing the second printed circuit board on a fixture (see fig. 9 of D2).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over D2 as applied to claim 22 above, and further in view of US 2014/0327126 (hereafter D4).
Regarding claim 24, D2 discloses the printed circuit board structure according to claim 22, except wherein a first surface of the metal plate is connected to the first printed circuit board via at least one first raised soldering pad; and a second surface of the metal plate is connected to the second printed circuit board via at least one second raised soldering pad.
	However, a surface of the metal plate is connected to a first printed circuit board via at least a raised soldering pad is well known in the art.  For example, D4, as shown in figure 1, discloses a surface of a metal plate (124) is connected to a printed circuit board (118) via at least one first raised soldering pad (122).
It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to a first surface of the metal plate is connected to the first printed circuit board via at least one first raised soldering pad; and a second surface of the metal plate is connected to the second printed circuit board via at least one second raised soldering pad as is well known in the art and as evidenced by D4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/Primary Examiner, Art Unit 2847